El Juez Asociado Se, Aldbey,
emitió la opinión del tribunal.
Estando divorciado Esteban Masson otorgó en 29 de diciembre de 1919 nna escritnra pública para consignar en ella el contrato privado de arrendamiento de dos fincas qne babía beeho a Ramón Rodríguez en Io. de mayo de 1919 en el qne convinieron qne podía ser inscrito en el registro de la pro-piedad. Las fincas arrendadas son dos, teniendo la reseñada con la letra B nna cnerda de terreno con nna casa, proce-diendo de la Sucesión de Mauricio Guerra, y habiendo ad-quirido ambas fincas por compra.
En 9 de junio de 1920 Esteban Masson y Carolina Wolkers otorgaron escritnra pública en la qne pusieron término a sns diferencias en la liquidación de la sociedad conyugal qne tu-vieron y qne fné disnelta por sentencia firme de divorcio; Carolina Wolkers hizo cesión a favor de Masson de todos sus derechos en dicha sociedad, por precio que recibió, que-dando por virtud de su renuncia único y absoluto dueño Masson de los bienes de la sociedad conyugal, y convinieron además en que la escritura de arrendamiento dé 29 de diciembre de 1919, antes mencionada, quedase ratificada como si Carolina Wolkers hubiera estado presente en ella y hu-bic>‘fl dado su conformidad para dicho contrato en la fecha en que fné otorgada a fin de que pueda tener validez y efica-cia contra' ella.
Presentados esos dos documentos en el registro de la pro-pii dad para la inscripción del arrendamiento la negó el regis-trador porque previamente no se han inscrito los bienes a favor de Masson en virtud de la renuncia de derechos que hizo la que fué su esposa, en cumplimiento del artículo 20 de la Ley Hipotecaria; y denegó también la inscripción en cuanto a la casa que comprende la finca B por no aparecer inscrita la compra que de la misma hizo el Sr. Masson a la *774sucesión de Mauricio Guerra, según se consigna en el docu-mento.
El arrendatario Eamón Rodríguez interpuso el presente recurso gubernativo contrá la resolución del'registrador.
El documento de 29 de diciembre de 1919 cuya inscripción interesa el recurrente fue otorgado por Masson después de estar divorciado, sin la intervención de Carolina Wolkers, pero ésta lo lia ratificado en la otra escritura dé 9 de junio, de 1920. Se trata, pues, de inscribir un contrato de arren-damiento otorgado antes de la liquidación de la sociedad con-yugal disuelta y por tanto es bastante con que ambos socios liajmn prestado su conformidad al contrato. Es cierto que Carolina Wolkers prestó su consentimiento en el mismo do-cumento en que renunció todos sus derechos a esas fincas a favor de su esposo, pero como no se trata de inscribir un contrato de arrendamiento otorgado por Masson como dueño actualmente de ellas sino un contrato otorgado cuando la sociedad conyugal no estaba liquidada, no es necesario que previamente inscriba Masson las fincas a su )solo nombre y por consiguiente no es de aplicación el artículo 20 de la Ley Hipotecaria preceptivo de que para la inscripción o anota-ción de títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o derechos reales deberá cons-tar previamente inscrito o anotado el derecho de la persona que otorgue o en cuyo nombre se haga la transmisión o gravamen.
En cuanto al otro- fundamento de negativa con respecto a la casa que está edificada en la finca letra R no es nece-sario tampoco que previamente sea inscrita esa construcción a favor de la sociedad conyugal de Masson con Carolina Wolkers, ni tampoco a nombre de la sucesión de Mauricio Guerra, pues si éste fué quien la fabricó le correspondía su propiedad por haberla edificado en suelo propio y la tras-mitió con la finca y si la fabricaron los esposos Masson tam-*775bién les pertenecía, y pudieron darla en arrendamiento sin tener (pie inscribirla especialmente.
La nota recurrida debe ser revocada 37- ordenarse la ins-cripción.

Revocada la nota y ordenada la inscripción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hntcbison.